Citation Nr: 1014684	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-35 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for pleural 
plaques, claimed as asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty service with the United States 
Merchant Marine from October 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA), which 
granted service connection for pleural plaques and assigned a 
noncompensable evaluation.  

This issue was previously before the Board on two occasions.  
In both instances, the Board remanded the question for 
further evidentiary development, to include providing an 
adequate VA examination and obtaining complete VA and private 
treatment records.

The Veteran testified at a hearing held via videoconference 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further 
remand is required to ensure full compliance with VA's duty 
to assist the Veteran in substantiating his claim, and to 
protect the Veteran's due process rights.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009); Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In the April 2009 remand, the Board required the RO, via the 
AMC, to provide the Veteran with a VA pulmonary examination 
in order to obtain an opinion regarding the role of the 
Veteran's service connected pleural plaques in his current 
functional respiratory impairment.  The examiner was 
specifically instructed to discuss a January 2009 outpatient 
note and the finding of a new lung nodule on CT scan.  That 
notes provides: 

Asbestosis most likely: Patient has 
severe chronic obstructive pulmonary 
disease with pleural plaques.  CAT scan 
shows newly found lung nodule which may 
be pleural-based or pleural plaque and 
recommended a six month follow up on this 
patient.  With the worsening of the 
chronic obstructive pulmonary disease, I 
think this patient might have asbestosis.  
He needs to follow up on the lung nodule 
to rule out mesothelioma.

The June 2009 examiner failed to comment on the January 2009 
treatment note or the development of the new nodule.  

Moreover, the June 2009 examiner commented that additional 
tests, to include an echocardiogram, would be helpful in 
evaluating the Veteran's disability.  The opinion indicates 
that findings of pulmonary hypertension or cor pulmonale, in 
light of a current showing of leg edema, may have some 
bearing on determining the etiology of the current symptoms.  
The April 2009 Board remand directed that "[a]ll tests and 
studies deemed necessary by the examiner should be 
performed."  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Failure of the Board to ensure compliance is 
error as a matter of law.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Further remand is therefore required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain updated treatment records from 
the VA medical center in Wilkes Barre, 
Pennsylvania, and associated clinics, as 
well as any other VA facility identified 
by the Veteran or in the records.  Records 
from January 2009 to the present are 
required.

2.  Schedule the Veteran for a VA 
Respiratory (Obstructive, Restrictive, and 
Interstitial) Examination with a qualified 
examiner.  The claims file should be 
reviewed in conjunction with the 
examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  These 
include, but are not limited to 
echocardiograms and pulmonary function 
testing.  However, in light of the June 
2009 examiner's comment that an 
echocardiogram would be helpful, if the 
examiner determines that an echocardiogram 
is not necessary, the reason for this 
should be provided.  Full results should 
be reported for all tests.

The examiner is next requested to address 
whether the above findings are at least as 
likely as not (e.g., a 50 percent or 
greater probability) etiologically linked 
to the Veteran's service-connected pleural 
plaques or any secondary disability 
resulting from the pleural plaques.  In 
rendering this opinion, the examiner is 
requested to address whether the pleural 
plaques have played a causal role in the 
development of either: (1) the newly-found 
lung nodule, or (2) COPD.  In rendering 
this portion of the opinion, the examiner 
is requested to consider the 
aforementioned January 2009 VA treatment 
record raising the possibility of such a 
causal role.  

If the pulmonary function testing results 
are ultimately determined to not result 
from the service-connected pleural 
plaques, the examiner should provide an 
opinion as to what disease process results 
in such findings and why such disease 
process has been found to not be related 
to the pleural plaques.  The examiner 
should also, to the extent possible, 
provide a description of the current 
symptoms and severity attributable to the 
service-connected pleural plaques, if any.  
If the pleural plaques are found to not be 
causing current symptoms, the examiner 
should so state.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Readjudicate the 
claim on appeal.  If the benefit sought 
remains denied, issue an SSOC and provide 
the appellant and his representative an 
appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



